Title: Pierre Paganel to Thomas Jefferson, [received 19 November 1810]
From: Paganel, Pierre
To: Jefferson, Thomas


          
            
              Monsieur
               received 19 Nov. 1810 
            
             Lorsque, sur la foi d’une approbation ministérielle et d’une Censure Légale, je me décidai à faire imprimer mon essai historique sur la révolution française, je destineu destinai le premier exemplaire qui Sortiroit de l’empire à Monsieur jefferson; à L’exprésident de sa république.—j’attachois un grand prix et meme quelque gloire pour moi à le distinguer parmi les chefs des gouvernemens et des peuples. aujourdhui, Monsieur, mon hommage arrive jusqu’à vous par une voye confidentielle. je sais que, si cette maniere de Vous l’offrir convient moins à mes Sentimens, vous la trouverez plus conforme aux votres. Vous aimez trop le bien, pour chercher l’Eclat.
            la vente de mon livre est interdite. la Lecture que vous daignerez en faire, vous persuadera facilement, Monsieur, que je Me suis soumis avec respect aux ordres du gouvernement. j’ai ecrit avec l’intention de conserver pure une tradition que chaque jour on se plait à travestir en un roman absurde—. les communications confidentielles ne m’étant pas formellement prohibées, je profite de la bienveillance de Monsieur le consul général des etats unis pour déposer dans vos main mains un exemplaire de mon ouvrage. il ne peut pas etre sans intèret pour le premier magistrat d’un peuple qui a si heureusement terminé Sa révolution. et moi meme, incertain du sort de mon livre, je saurai qu’il n’est pas perdu pour les amis de la liberté, et? ni pour les hommes qui méditent sur les causes des infortunes, des vices, et du bonheur des nations.
            
              Agréez, Monsieur, L’expression de mon respect et de ma profonde vénération.
              
 Paganel
            
          
          
            P.S. vous reconnoitrez, Monsieur, soit dans le texte, Soit dans les notes, les morceaux commandés par la censure. la note sur le peuple américain l’a ete impérieusemt ce qui s’explique par nos rapports, à l’époque de l’’impression.
            plusieurs exemplaires pris chez l’auteur par les agens de la police ont ete donnés ou vendus.
            si Monsieur jefferson daigne m’ecrire il voudra bien se servir d’une voyé Semblable à celle que j’ai employée.—
          
         
          Editors’ Translation
          
            
              
                Sir
                 received 19 Nov. 1810 
              
               When I decided to have my historical essay on the French Revolution printed, with the approbation of the ministry and the board of censors, I intended to send the first copy coming out of the Empire to Mr. Jefferson, former president of his republic.—I put a high value on and even derived some personal pride from distinguishing him among the heads of governments and peoples. Today, Sir, I send you my regards via confidential channels. I know that, although this manner of offering them to you does not satisfy my sensibilities, it will suit yours better. You like goodness too much to be looking for praise.
              The sale of my book is forbidden. If you will be so kind as to read it Sir, you will be persuaded that I have submitted to the orders of the government. I wrote with the intention of keeping pure a tradition that every day is being distorted into an absurd novel.—Confidential communications are not formally forbidden to me, so I take advantage of the kindness of the consul general of the United States to send you a copy of my book. It cannot fail to interest the first magistrate of a people that has concluded its revolution so successfully. As for myself, unsure of the fate of my book, I will know that it is lost neither to the friends of liberty, nor to men who meditate on the causes of misfortune, vice, and the happiness of nations.
              
                Please accept, Sir, my expressions of respect and profound veneration.
                
 Paganel
              
            
            
              P.S. You will recognize, Sir, both in the text and the notes, the passages ordered by the board of censors. The note on the American people was imperiously so commanded, which is explained by our relations at the time of its printing.
              Several copies taken from the author’s house by the police have been given away or sold.
              If Mr. Jefferson condescends to write to me, he will kindly use a method similar to mine.—
            
          
        